Order entered May 8, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                        No. 05-13-00405-CR

                                  SRIHARI AVULA, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 380th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-80285-2012

                                             ORDER
       The Court ORDERS Karla Kimbrell, official court reporter of the 380th Judicial District

Court, to file, within FIFTEEN DAYS of the date of this order, a supplemental record

containing State’s Exhibit nos. 1 and 2.

       We DIRECT the Clerk to send copies of this order, by electronic transmission, to Karla

Kimbrell, official court reporter, 380th Judicial District Court, and to counsel for all parties.

                                                        /s/    LANA MYERS
                                                               JUSTICE